Citation Nr: 1325299	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  11-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for nasal deformity with deviated septum associated with sleeping problems.

2.  Entitlement to service connection for nasal deformity with deviated septum associated with sleeping problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1964 to September 1968.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that reopened the claim for service connection for nasal deformity with deviated septum associated with sleeping problems but denied the claim based on the merits.  The Board is required to consider the question of whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The reopened claim for entitlement to service connection for nasal deformity with deviated septum associated with sleeping problems (now claimed with sleeping problems) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision issued in November 1977, the RO denied service connection for nasal deformity with deviated septum.  The Veteran did not appeal that decision.

2.  Evidence submitted since the November 1977 RO rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The RO's November 1977 decision denying service connection for nasal deformity with deviated septum is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  New and material evidence has been received since the November 1977 decision warranting the reopening of the Veteran's claim for service connection for nasal deformity with deviated septum (now claimed with sleeping problems).  38 U.S.C.A. § 5108 (West 2002 & 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens the Veteran's claim for service connection for nasal deformity with deviated septum (now claimed with sleeping problems).  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.  

Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for nasal deformity with deviated septum associated with sleeping problems.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a November 1977 rating decision, the RO denied a claim for service connection for nasal deformity with deviated septum on the basis that the condition was not the result of military service nor could it be related to the Veteran's service connected laceration scar on the bridge of his nose.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on November 18, 1977.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 1977 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012). 

The evidence of record at the time of the November 1977 rating decision included the Veteran's service treatment records and a May 1977 VA examination report.

The Veteran submitted an application to reopen his claim in June 2010.  The evidence received since the November 1977 rating decision includes a July 2010 VA examination report, an October 2010 VA examination addendum opinion, private treatment records dated November 2010 to December 2010, a July 2011 VA examination addendum opinion, and statements from the Veteran regarding the in-service incident and current symptomatology.  

The Board observes that some of the evidence received since the November 1977 rating decision is new, as it was not previously of record.  Of note are the private treatment records dated November 2010 to December 2010.  A November 2010 private opinion states that the Veteran has had ongoing problems with his right nasal area following an incident in the Navy.  The treatment records serve to relate the Veteran's in-service incident to his current disability.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of evidence demonstrating a relationship between the in-service incident and current disability was one of the bases for the denial of the claim in the prior rating decision, the new evidence is also material.  As new and material evidence to reopen the claim for service connection for nasal deformity with deviated septum associated with sleeping problems has been received, the claim is therefore reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received, the claim for entitlement to service connection for nasal deformity with deviated nasal septum associated with sleeping problems is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that he has a deviated septum as a result of a nose injury in service.  The Board finds that further development is necessary.

The Veteran was afforded a VA examination in July 2010.  The examiner diagnosed the Veteran with a deviated septum.  The examiner opined that the Veteran's sleeping difficulty was most likely caused by or a result of septal deviation which occurred in the military.  However, in an October 2010 addendum opinion the examiner stated that the only reference to a nose injury was a reference to sutures to the nose.  She opined that she could not resolve the issue of how the injury occurred without resorting to mere speculation.  In a July 2011 addendum opinion, the examiner stated that she saw no further evidence that proved the deviated septum began in the military.  The examiner stated that there was no evidence in 1977 and she found no hard evidence now.  The examiner opined that it would be mere speculation.  

The VA examiner has provided conflicting opinions as to the etiology of the Veteran's deviated septum.  Further, the examiner appears not to have taken into consideration an October 1967 service treatment record.  The examiner stated that she could not resolve how the Veteran sustained the laceration on his nose.  However, the October 1967 service treatment record states that the Veteran received the laceration on his nose from falling glass.  Due to the inconsistent opinions, the Board finds that the Veteran should be provided with a new VA examination to determine whether the Veteran's claimed nasal deformity with deviated septum associated with sleeping problems is related to his active military service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and dates of treatment of all outstanding medical care providers, both VA and private, who have treated him for his nasal deformity with deviated septum associated with sleeping problems.  Secure any necessary authorizations.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

2.  The Veteran should be afforded an appropriate VA examination before a new examiner to determine the etiology of his claimed nasal deformity with deviated septum associated with sleeping problems.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the service treatment records and examining the Veteran, in addition to the other information provided in the examination report, the examiner should opine whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's claimed nasal deformity with deviated septum associated with sleeping problems is related to service. 

The examiner should specifically discuss the Veteran's October 1967 in-service treatment records concerning the Veteran's nose laceration.  In this regard, the examiner should state whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's nasal deformity (diagnosed on 1977 x-ray studies as a septal bony spur and on 2010 x-ray studies as maybe a rightward deviation of the nasal septum) is related to the accident described in the Veteran's service treatment records in October 1967 and in the February 1969 VA examination report.

A complete rationale is required for all opinions rendered. 

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  After the development requested above has been completed to the extent possible, the RO must again review the record.  If any benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


